JOHN W. HUBER, United States Attorney (#633)                                               c· ·i          , .. ["··
                                                                                           r       li~L J
AARON B. CLARK, Assistant United States Attorney (#15404)                  l t~., . :'ii
                                                                        ,i.••.      ,., , c~
                                                                                          ,.,   ·r I'\,., 1,
                                                                                                           {'T
                                                                                                           1.., l     l'~ O'. U.f\
                                                                                                                                9 ·1'
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
                                                                          2019 JUL - 2 1 A q: §14
                                                                                              Ii u··rr.
Telephone: (801) 524-5682                                                   [·11('·1·ntc··r
                                                                             . .) HI.,      l'ir:·   hfLI
Email: aaron. clark@usdoj.gov


                        IN THE UNITED STATES DISTRICT COURT
                        DISTRICT OF UTAH, NORTHERN DIVISION


  UNITED STATES OF AMERICA,                      Case No. 1:18-CR0069- RJS

         Plaintiff,                              SECOND SUPERSEDING INFORMATION

        vs.                                      Title 21 U.S.C. § 846 - Conspiracy to
                                                 Distribute Controlled Substances
 ADAM HEMMELGARN,

        Defendant.




      The United States Attorney charges:



                                         COUNTI
                                      21 U.S.C. § 846
                      (Conspiracy to Distribute Controlled Substances)


      Beginning at a date unknown and continuing up to and including March 12, 2018,

in the Northern Division of the District of Utah, and elsewhere,

                                ADAM HEMMELGARN,

defendant herein, did knowingly and intentionally conspire with each other and with others

known and unknown to distribute controlled substances, in violation of 21 U.S.C. § 846.


                                             1
Furthermore, the conspiracy, in fact, involved cyclopropyl fentanyl, a Schedule I controlled

substance within the meaning of 21 U.S.C. § 812; all in violation of 21 U.S.C. § 846, and

punishable pursuant to 21 U.S.C. § 84l(b)(l)(C).


                                         JOHN W. HUBER
                                         United States Attorney




                                          AARON B. CLARK
                                          Assistant United States Attorney




                                             2
